Citation Nr: 0738000	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for unspecified skin 
rash, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.

The veteran testified at a Board hearing in May 2007.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran testified as to a circulatory problem with his feet.  
This appears to be a new claim and is hereby referred to the 
RO for development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

In this case, with regard to the issues of entitlement to 
service connection for peripheral neuropathy and for 
hypertension, the Board observes that the RO afforded VA 
examinations evaluating the etiologies of both of these 
disabilities in December 2005.  The statement of the case 
issued with respect to these issues is dated earlier, in 
February 2005, and the record contains no indication that any 
supplemental statement of the case has ever been issued to 
address these issues.  Accordingly, these issues must be 
returned to the RO for appropriate consideration and issuance 
of a supplemental statement of the case.

Turning attention now to the issue of entitlement to service 
connection for unspecified skin rash, the Board notes that 
the veteran is shown to have served in the Republic of 
Vietnam during the Vietnam Era.  A veteran is entitled to a 
presumption of service connection if he is diagnosed with 
certain enumerated diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e).  Regulations pertaining to Agent Orange 
exposure have expanded to include all herbicides used in 
Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  See 38 
U.S.C.A. §§ 1116, 1154.  The veteran's military personnel 
records reflect that he served in the Republic of Vietnam 
during the Vietnam Era and, as there is no affirmative 
evidence to the contrary, the veteran is presumed to have 
been exposed to herbicide agents during said service.

The Board further notes that the veteran has testified, 
during his May 2007 hearing, describing other aspects of his 
service in Vietnam which exposed his skin to various adverse 
elements; the veteran also made reference to "jungle rot" 
during his testimony.  The RO has denied the veteran's claim 
based upon the absence of medical evidence demonstrating any 
current diagnosed skin disability.  At his May 2007 hearing, 
the veteran competently testified that he experiences various 
skin symptoms, including a significant rash, which recur 
periodically.

No VA examination has been conducted to specifically evaluate 
the veteran's claimed skin symptoms.  In the Board's view, 
under the circumstances of this case and the details of the 
veteran's service, a VA examination is warranted to evaluate 
the veteran's skin and develop the record with a competent 
medical opinion specifically addressing this issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
medical examination by an appropriate VA 
specialist to ascertain the nature and 
etiology of any demonstrable signs of skin 
symptoms or a skin disorder.  It is 
imperative that the claims folder be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After reviewing the record 
and examining the veteran, the examiner is 
requested to respond to the following: 

a)  Please report all diagnosed skin 
disabilities. 

b)  For each medical diagnosis 
identified as affecting the veteran's 
skin, the examiner is further requested 
to provide an opinion as to whether it 
is at least as likely as not (a 50% or 
more probability) that such diagnosed 
disorder is related to the veteran's 
military service.  Please address the 
veteran's contentions that he currently 
suffers from a chronic skin pathology 
as the result of exposure to herbicides 
in Vietnam, or due to exposure to 
water, leaches, or "jungle rot" during 
his service in Vietnam.  A complete 
rationale for any opinions expressed 
should be provided.

2.  The RO should review the expanded 
record with all new evidence submitted or 
developed since the February 2005 
statement of the case, including the 
December 2005 VA examination reports and 
the VA skin examination report requested 
above, and determine if the benefits 
sought can be granted.  If any claim on 
appeal remains denied, then the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



